UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1551


STEPHEN E. KING,

                   Plaintiff - Appellant,

             v.

SPECIAL AGENT KIMBERLY L. DARDEN; PATRICIA T. WATSON,

                   Defendants - Appellees,

             and

HENRY STEPHEN ALLEN,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00742-JAG)


Submitted: June 10, 2020                                      Decided: July 17, 2020


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph F. Grove, JOSEPH F. GROVE, P.C., Mechanicsville, Virginia, for Appellant.
Mark R. Herring, Attorney General, Samuel T. Towell, Deputy Attorney General, Erin R.
McNeill, Assistant Attorney General, Toby J. Heytens, Solicitor General, Martine E.
Cicconi, Deputy Solicitor General, Michelle S. Kallen, Deputy Solicitor General, Zachary
R. Glubiak, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia; William W.
Tunner, Michael G. Matheson, THOMPSONMCMULLAN, P.C., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Stephen E. King appeals the district court’s order granting summary judgment in

favor of Defendants on his 42 U.S.C. § 1983 (2018) and Virginia state law claims and the

court’s order denying his Fed. R. Civ. P. 59(e) motion. We have reviewed the parties’

briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. King v. Darden, No. 3:17-cv-00742-JAG (E.D. Va.

April 19, 2019; May 6, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3